Title: To Thomas Jefferson from Thomas Leiper, 26 August 1802
From: Leiper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Crum Creek, Snuff Mills (near Chester)Aug. 26th. 1802
          
          The Yellow Fever which is a sore evil in every sense of the word and your making up your mind not to sell your Tobacco for less than six Dollars pr Cent and I making up my mind not to give it especially as you inform me it is not of the first quality is the sole cause whey you have not had an answer from me sooner to your of the 6th. Ultimo—My last letter from Richmond is dated the 10th. the price of Tobacco’ then were from 25/ to 28/ pr Ct. Virginia Currency and at no period have I heard of Tobacco’ being higher than Five Dollars and One Third for the Crop of 1801 and this was a sale made at a considerable credit—The best Tobacco’ I have seen from Richmond were purchased for 27/ V. Cy. and I think I can purchase them for six Dollars now as the last purchase I made of 14,000 [. . .] of Jacob Sperry & Co I purchased at that price—But their is no telling what the price of Tobacco will be next year as W C Nicholas informs me he intends to plant no more and I should suppose a Gentleman of his standing would have a great number to follow his example—But sufficient to the day is the evil there of for the higher Tobacco is the less I shall make by my business for I have never been able to make my snuff [marck] up with the price of Tobacco’—
          When self is the Subject Sterne says their is no end to it but believe me I now write with a view of making you more correct in future—I did complain of the news papers for my name being mentioned as a Commissioner of Bankruptcy but I should have gone one point further and complained of you as being the cause of it—Did you not inform your secretary Mr. Lewis that I was to be one—this information Mr. J L Leib give me as comming from him—Mr. Duane did write the same thing to his son with a view of his mentioning it to me which he did—Mr. Patton at the Post office said the thing was certain to the Tory & strong Federalist Mr. Poyntal who mentioned it to me—You may rely on it you have let yourself down and me too to the great comfort and consolation of every Tory in the State—Now the Question is asked me did you write the President you would not serve? if I speak at all I must speak the truth I said no—This is a very extraordinary thing the answer is that the President should take off your name and put on Cumston’s without all the circumstances are known the thing is extraordinary and even with them to be plain with you I think it is rather a left-handed piece of business but for your sake I have been full with them for I find at this time it is absolutely necessary our President should be immaculate—I have always told them who came to find fault with you respecting this business that Captain Jones interested himself in favor of Mr. Cumston and wanted me to sign a recommendation to you in his favor and I had no doubt but that Mr. Dallas and a number of others had done it but the best story of all I have to relait comes from Mr. Duane who left it at my House in my absence that he was present when the names were fixed on and a person present said I would not serve This by the bye is not true and when that person speaks again doubt him for I always said when spoak to on the subject it was time enough to give my opinion when I received my Commission which I think would rather convey an Idea I would serve but on this subject no man had ever any other opinion and I have made up my mind they shall not—But Sir I always finished Cumston’s business by saying that if Captain Jones our member of Congress and Mr. Dallas Attorney of the district recommended any man it was impossible for you to get over it you must appoint him and I now can add I have it from the best Authority that the President of the U States relied on a Confidential friend comming to Philda. and if I am asked I shall suppose to be Mr. Gallatin and I will carry the Point further that Mr. Dallas and him settled the Whole business and that you are not to blame in any part of it—Dallas to us once was a Host but his usefullness is not so great as they have been—He signed a memorial to Congress and put his name under Joseph Hopkinson’s how emmencely little it appeared to us we had never seen it on so disrespectfull a View—He give a ball to General Dayton’s daughter the night after the general arrived from Washington. had he done it the night before his enemies could have never had it to say it was intended for the General—His daughter went on a visit to the General’s daughter he and Mrs. Dallas follow They go to York and resolve to visit Boston at the very time the Aurora publishes Burr’s going there to hold a Caucas This is all small wise but you may rely on it it hurts his standing with many people especially as he neglected his law business which to my certain knowledge he promised to attend to—Your confidential friend we blame here for keeping so many of John Adams friends in office I see you make them nine tenth. the quicker and faster you reduce the number the better—Gallatin’s name is up he is to pay the national Debt in 15 or twenty years. I could find you men with the funds you possess do the business in seven or eight—what do you make of your surpluss money You give it to the Bank of the United States for them to Discount on for the benefit of whom George the 3d and his subjects for they hold ¾ of the Stock—They will divid this year 8 pr Ct. and they will also divid a surpluss fund of 4 this makes Twelve—look at Sir not like a Virginian who is against all Banks. but turn this advantage from the Stock Holders to the benefit of the U States discount on your own money Whigs will then be able to Borrow as it now stands they cannot procure a shilling if a Tory wants it—
          Mr. Samuel Carswell Mercht. of our City spent the day with me yesterday he is well known to Mr. Gallatin and to shew you how he stands he is One of Governor Mc.Kean’s late appointed Aldermen—He informs me that Cumston was a British soldier and served against us last War—He says he had his information from Mrs. John Wilson—she is good Authority I am certain Jones and Dallas never heard this I can say I never ’till yesterday and I still hope it is not true—When you was made President we expected to have a grand Republican Goverment that you would out with every man who had been for John Adams and his measures—but by your own account 9/10 of them are in still in—This in my opinion is not a correct measure—what you have done lately pleases—but do it all at once for their is as much said in New Papers at one as there would be at Two or Three Hundred—When You make your appointments have in View to old Con[tinental?] Officers and men who have suffered by the War and take [the] Poorest of them first—You can have a list of them from every state from men who want no office but take care in turning out men who have served well in the War and are poor that very poverty perhaps was the cause they acted as they did—I have in my eye at this very time our General Macpherson—had some other person had the command of his Blue’s I do not think things would have settled down so smooth as they did—Being on opposite side I have a right to know I am with the Greatest respect and esteem Yr Most Obed’t
          
            Thomas Leiper
          
        